PAPADAKOS, Justice,
concurring.
I join in the opinion of the majority but write separately to express my view that the concept of “good cause” must be limited by an element of justification or excusability. I do not believe that the mere happening of misconduct, in itself, closes the inquiry and mandates “discharge for good cause.” I believe an employee has the right to explain away the dereliction. Surely, an employee who suffers amnesia and wanders away from family, friends and acquaintances for several months and thereby fails to report to work for an extended period of time should be able to prove this circumstance and thus avoid “discharge for good cause.” In this case, McCardle was given the opportunity to explain away the dereliction and failed to do so. Under these circumstances, I can agree that the Liquor Control Board had “just cause” for the firing of McCardle and the inquiry should have ended there.